 Case 1:18-cv-00519-RGA Document 44 Filed 09/03/20 Page 1 of 3 PageID #: 486




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

IN RE HEALTH INSURANCE                          ) Lead Case No. 18-519-RGA
INNOVATIONS, INC. SHAREHOLDER                   )
DERIVATIVE LITIGATION                           ) (Consolidated with Case No. 18-527-RGA
                                                ) and Case No. 19-1206-RGA)


                              STIPULATION OF DISMISSAL

               IT IS HEREBY STIPULATED AND AGREED by the parties, through their

attorneys and subject to the approval of the Court, that pursuant to Federal Rules of Civil

Procedure 23.1 and 41(a)(1)(A)(ii), all claims asserted in the above-captioned action are

voluntarily dismissed without prejudice on the basis that Nominal Defendant Benefytt

Technologies Inc. has been acquired in a transaction that closed on August 21, 2020, leaving this

action with neither a nominal defendant nor a stockholder with standing. Each party shall bear

its own fees and costs.
 Case 1:18-cv-00519-RGA Document 44 Filed 09/03/20 Page 2 of 3 PageID #: 487




ASHBY & GEDDES, P.A                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Troupe F. Mickler IV                           /s/ Thomas W. Briggs, Jr.
Stephen E. Jenkins (#2152)                         William M. Lafferty (#2755)
F. Troupe Mickler IV (#5361)                       Thomas W. Briggs, Jr. (#4076)
500 Delaware Avenue, 8th Floor                     1201 North Market Street
Wilmington, DE 19801                               P.O. Box 1347
(302) 654-1888                                     Wilmington, DE 19899
sjenkins@ashbygeddes.com                           (302) 658-9200
tmickler@ashbygeddes.com                           wlafferty@mnat.com
    Attorneys for Plaintiff Rebecca Leary          tbriggs@mnat.com
                                                       Attorneys for Defendants Gavin T. Southwell,
                                                       Michael W. Kosloske, Michael D. Hershberger,
FARNAN LLP                                             Paul E. Avery, Anthony J. Barkett, Paul Gabos,
                                                       Robert Murley, Bruce A. Telkamp, and Sheldon
/s/ Brian E. Farnan                                    Wang and Nominal Defendant Health
Brian E. Farnan (#4089)                                Insurance Innovations, Inc.
Michael J. Farnan (#5165)
919 N. Market St., 12th Floor
Wilmington, DE 19801
(302) 777-0300
bfarnan@farnanlaw.com
mfarnan@farnanlaw.com
    Attorneys for Plaintiffs Ian DiFalco and
    Dayle Daniels


O’KELLY & ERNST, LLC

/s/ Ryan M. Ernst
Ryan M. Ernst
824 N. Market St., Suite 1001A
Wilmington, DE 19801
(302) 778-4000
rernst@oelegal.com
    Attorneys for Plaintiff Melvyn Klein

September 3, 2020
SO ORDERED this ___ day of September, 2020, that:

       1.      The claims in the above-captioned action are dismissed without prejudice with

each party to bear its own fees and costs; and




                                                 -2-
 Case 1:18-cv-00519-RGA Document 44 Filed 09/03/20 Page 3 of 3 PageID #: 488




       2.     For good cause shown, no notice of this dismissal need be provided to the

stockholders of Nominal Defendant.


                                                ___________________________________
                                                Richard G. Andrews
                                                United States District Court Judge




                                          -3-
